Marathon Oil Corporation Reports Fourth Quarter and Full-Year 2011 Results HOUSTON, Feb. 1, 2012 – Marathon Oil Corporation (NYSE:MRO) today reported fourth quarter 2011 net income of $549 million, or $0.78 per diluted share. Net income in the fourth quarter of 2010 was $706 million, or $0.99 per diluted share, but included income from the Refining, Marketing and Transportation business, which was spun off June 30, 2011 and is now reported as discontinued operations. As a result, income from continuing operations is best suited for comparison. For the fourth quarter of 2011, adjusted income from continuing operations was $552 million, or $0.78 per diluted share, compared to adjusted income from continuing operations of $494 million, or $0.70 per diluted share, for the fourth quarter 2010. Marathon reported full-year 2011 net income of $2.946 billion, or $4.13 per diluted share. Net income in 2010 was $2.568 billion, or $3.61 per diluted share. For the full-year 2011, adjusted income from continuing operations was $2.293 billion, or $3.21 per diluted share, compared to adjusted income from continuing operations of $1.891 billion, or $2.66 per diluted share, for full-year 2010. Three Months Ended Year Ended December 31 December 31 (In millions, except per diluted share data) Adjusted income from continuing operations(a) $ Adjustments for special items (net of taxes): Gain on dispositions 22 ) 45 Impairments - - ) ) Pension settlement ) Loss on early extinguishment of debt - - ) ) Deferred income tax items 4 - ) ) Water abatement - Oil Sands - - ) - Eagle Ford transaction costs ) - ) - Tax effect of subsidiary restructure - - ) - Income from continuing operations Discontinued operations(b) - Net income $ Adjusted income from continuing operations - per diluted share $ Income from continuing operations – per diluted share $ Discontinued operations – per diluted share(b) $ $ $ Net Income – per diluted share $ Revenues and other income $ Weighted average shares – diluted Cash Flow Cash flow provided by continuing operations $ $ (a) Adjusted income from continuing operations is a non-GAAP financial measure and should not be considered a substitute for net income as determined in accordance with accounting principles generally accepted in the United States. See below for further discussion of adjusted income from continuing items. (b) The spin-off of Marathon’s downstream business was completed on June 30, 2011, and all comparative periods have been recast to reflect the downstream business as discontinued operations. “2011 was truly a landmark year for Marathon Oil. We completed the spin-off of our downstream business into an independent company and closed a major acquisition giving us a top-five acreage position in the core of the Eagle Ford Shale, the premier U.S. liquids resource play. With our highest level of rig activity in many years, Upstream production available for sale increased 7 percent year over year, excluding Libya. We replaced 212 percent of our 2011 total production from Exploration and Production (E&P) and Oil Sands Mining (OSM), increasing our total proved reserves to 1.8 billion barrels of oil equivalent (boe), up from 1.6 billion boe at year end 2010. For the E&P segment alone, 2011 reserve replacement was 185 percent including acquisitions, 102 percent excluding acquisitions. Importantly, we achieved these strong operational results while keeping capital spending below our original estimate, excluding acquisitions. Furthermore, full-year adjusted income from continuing operations increased 20 percent and cash flow from continuing operations increased approximately 30 percent over last year – due in large part to Marathon Oil’s strong portfolio leveraged to liquid hydrocarbons,” said Clarence P. Cazalot Jr., Marathon Oil’s chairman, president and CEO. “Marathon Oil begins 2012 as a strong independent E&P company. Our base assets continue to generate significant cash flow and our well-positioned growth assets in liquids-rich U.S. resource plays are expected to drive 5 to 7 percent compound average production growth, 80 percent of which is estimated to be liquids, from 2010 to 2016. With a continued focus on capital discipline, we remain committed to delivering top quartile total shareholder returns," Cazalot said. 2011 Key Highlights · Completed the spin-off of the Refining, Marketing and Transportation business as an independent company · Increased 2011 Upstream (E&P and OSM) production available for sale, excluding Libya, by 7 percent to 395,000 barrels of oil equivalent per day (boed) o Grew Lower 48 onshore net production available for sale by 20 percent from 76,000 boed in third quarter 2011 to 91,000 boed in fourth quarter of 2011 · Replaced 212 percent of 2011 Upstream production (E&P and OSM) o Replaced 266 percent of liquid hydrocarbons, consistent with liquids-focused strategy o Replaced 116 percent of natural gas production · Continued liquids-focused growth from U.S. resource plays o Acquired significant Texas Eagle Ford position of 167,000 net acres largely in the core of this premier U.S. liquids play o Increased resource play holdings to more than 1 million net acres at the end of 2011 compared to 600,000 net acres at the end of 2010 o Ramped up activity with 28 drilling rigs and eight hydraulic fracturing crews working at the end of 2011 o Spud 126 gross operated wells, compared to 54 wells in 2010 · Recorded a 96 percent average operational availability for all major company-operated E&P assets, compared to 94 percent in 2010 · Completed debottlenecking work that increased crude oil production capacity at the Alvheim floating production, storage and offloading (FPSO) vessel in Norway to 150,000 gross barrels per day (bbld) from the previous capacity of 142,000 gross bbld and the original 2008 capacity of 120,000 gross bbld o Alvheim reached a milestone on Dec. 5, 2011 with cumulative production exceeding 150 million gross barrels of oil since start-up in June 2008 · Announced two non-operated discoveries in the Iraqi Kurdistan Region and began drilling in Poland · Completed the non-operated Athabasca Oil Sands Project (AOSP) Expansion 1 project, which included the start-up of the expanded Scotford upgrader · Entered sales transactions with total value of $641 million 2012 Key Benchmarks · Established a 2012 capital, investment and exploration expenditures budget of $4.8 billion compared to the 2011 spending of $3.7 billion, both excluding acquisitions · Anticipate 2012 Upstream (E&P and OSM) reserve replacement of 150 percent or greater, excluding acquisitions and divestitures · Increased quarterly dividend 13 percent, from 15 cents to 17 cents per share · Project 5 percent growth in Upstream (E&P and OSM) production available for sale in 2012 compared to 2011, excluding Libya · Anticipate ramp-up to approximately 35 Company-operated drilling rigs in the U.S. by third quarter of 2012 · Forecast Lower 48 onshore net production available for sale to average 120,000 to 130,000 boed for fourth quarter of 2012, a more than 30 percent increase over fourth quarter of 2011 · Plan mid-year 2012 first production from the non-operated PSVM development, Block 31 offshore Angola · Planning extended well testing and early production systems on outside-operated blocksin theIraqi Kurdistan Region, with first productionexpected in the fourth quarter of 2012 · Expect to continue ramping up production during 2012 in Libya after operations resumed in late 2011 Reserves At the end of 2011, Marathon Oil had increased total proved reserves to 1.8 billion boe, of which 75 percent were liquid hydrocarbons and 78 percent were developed. This compares to 1.6 billion boe of proved reserves at year end 2010, 73 percent liquids and 75 percent proved developed. Marathon Oil’s overall reserve replacement ratio including E&P and OSM was 212 percent in 2011, with 307 million boe of net proved reserves added, excluding dispositions of less than 1 million boe, while the Company produced 145 million boe. Excluding acquisitions, the overall reserve replacement ratio was 137 percent. Consistent with the Company’s liquids-focused strategy, a total of 247 million barrels were added to net proved liquid hydrocarbon reserves, including acquisitions of 89 million barrels, while the Company produced 93 million barrels, resulting in a total liquids reserve replacement ratio of 266 percent. Estimated Net Proved Reserves E&P OSM Total Percent Proved Developed of Total Liquids Natural Gas Total Synthetic Crude Oil (mmbbl) (bcf) (mmboe) (mmbbl) (mmboe) As of Dec. 31, 2010 75 % Additions 93 65 Acquisitions 89 0 Production ) As of Dec. 31, 2011 78 % Reserve Replacement Ratio (including acquisitions) % Reserve Replacement Ratio (excluding acquisitions) % 77
